Case 3:20-cv-00611-MMH-MCR Document 49 Filed 03/09/20 Page 1 of 1 PagelD 492

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

Case No. ED CV 19-01067 DSF (SHKx) Date March 9, 2020

 

Title Hany Tanious v. Landstar System, Inc., et al.

Present: The Honorable DALE S. FISCHER, United States District Judge

 

 

Renee Fisher Pat Cuneo
Deputy Clerk Court Reporter
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Motaz M. Gerges Adam C. Smedstad

Proceedings: MOTION HEARING (Non-Evidentiary — Held and Completed)

PLAINTIFFS’ MOTION FOR LEAVE TO FILE HIS FIRST AMENDED
COMPLAINT [38]

HEARING RE ORDER AS TO FEES AND COSTS [35] [36]

The matter is called and counsel state their appearances. The Court questions
counsel as stated in court and on the record on the motion. Counsel respond to the
Court’s questions. The court will give the plaintiff two weeks to find class counsel. If no
appearance 1s made the court will strike the class allegations and the defendant will have
30 days to file a responsive pleading. A written order will follow.

 

P lofi CIVIL MINUTES -MOTION a
seer? owe A 3 Initials of Deputy Clerk: rf

 
